Citation Nr: 1601088	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-28 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the service-connected disability of hypertension with stage I chronic kidney disease, currently evaluated as 30 percent disabling.  

2.  Entitlement to an effective date prior to May 28, 2013 for the service-connected disability of bilateral lower extremity radiculopathy.  

3.  Entitlement to an increased evaluation for the service-connected disability of degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for the service-connected disability of bilateral pes planus, evaluated as non compensable from June 26, 2008 to November 9, 2009 and 10 percent disabling since November 10, 2009.  

5.  Entitlement to an increased evaluation for the service-connected disability of right  knee osteoarthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1983 to July 1983 and from February 2003 to September 2003.  

These matters come to the Board of Veterans Appeals (Board) from October 2011, May 2012 and July 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted two VA-9 (substantive appeals) in November 2014 and November 2013, and requested a Board hearing prior to a determination of his claim on the merits. 38 C.F.R. § 20.904. 





Accordingly, the case is REMANDED for the following action:

Contact the Veteran through counsel and determine if he wishes to appear at a Travel Board or videoconference hearing. Schedule the hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

